The plaintiff's cause of action accrued by the assignment (the original promisee being beyond sea). The act began to run upon his demand, and continued to do so all the time he stayed here; and his withdrawing to parts beyond the sea afterwards will not suspend its operation. The saving in the act only (6)   extends to such persons as were beyond the sea at the time when the action accrued; not to such who were here when it accrues: and as he did not sue within three years after the accruing of the action, he is barred.
Verdict and judgment for the defendant.
NOTE. —  Andrews v. Mulford, 2 N.C. 311, and the references in the note to that case.
Cited: Copeland v. Collins, 122 N.C. 622.